DETAILED ACTION

RE: Madiyalakan et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's species election with traverse of (i) gastrointestinal cancer and (ii) BMS-9365559 in the reply filed on 4/27/2021 is acknowledged. The traversal is on the ground(s) that the action provides little evidence in the way of distinctness between the species. This is not found persuasive. As indicated in the previous office action mailed on 3/4/2021, various cancers listed in group (i) are distinct because of their different etiology, property, diagnosis and treatment, various antibodies listed in group (ii) have different structures and functions (binding to different epitopes). These species are not obvious variants of each other based on the current record. For the foregoing reasons, the requirement is deemed proper and is therefore made FINAL.
3.	Claims 108-118 are pending. Claims 1-107 are canceled. 
4.	Claims 108-118 are under examination.

Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/034,915, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 118 recites “MEDI-4736 antibody, MSB0010718C antibody”. The prior-filed application, Application No. 62/034,915 does not mention MEDI-4736 antibody and MSB0010718C antibody. Therefore, the effective filling date of claim 118 is the filing date of the PCT/CA2015/050747 (8/7/2015). 

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 6/21/2019 has been considered. A signed copy is attached hereto. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 110 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 110 depends from claim 108. Claim 108 recites “wherein the therapeutic monoclonal antibody specific to MUC1 is (1) monoclonal antibody AR20.5; or (2) a monoclonal IgE antibody having a heavy chain variable region encoded by SEQ ID NO: 1 and a light chain variable region encoded by SEQ ID NO:2. Claim 110 broadens the scope of the monoclonal antibody to include a combination of (1) and (2). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 114 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 114 recites the limitation "the anti-PD-L1 antibody" in step (c).  There is insufficient antecedent basis for this limitation in the claim. Claim 114 depends from claim 108. Claim 108 only mentions “an immune homeostatic checkpoint inhibitor”.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 108-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  
Claims 108-113 recite “immune homeostatic checkpoint inhibitor”. The term “inhibitor” broadly include but not limited to small molecules, proteins, peptides, nucleic acids and antibodies. The specification only discloses following inhibitors for the genus: 
anti-PDL-1 antibody selected from the group consisting of B7-H1 antibody, BMS-936559 antibody, MPDL3280A (atezolizumab) antibody, MEDI-4736 antibody, MSB0010718C antibody or combinations thereof;
an anti-CTLA-4 antibody selected from the group consisting of ipilimumab or tremelimumab or combinations thereof;
an anti-PD-I antibody selected from the group consisting of Nivolumab antibody, pembrolizumab antibody, pidilizumab antibody or combinations thereof, and AMP-224. 
The specification only discloses one type of inhibitors for the genus, which is antibodies. Therefore, the written description is not commensurate in scope with the 
Sasikumar et al. (BioDrugs, 2018: 32:481-497) teaches that in comparison, non-antibody-based checkpoint inhibition strategies are considerably behind in their development (page 432, paragraph 1). Sasikumar et al. teaches that inherent challenges in identifying a small molecule capable of recognizing a relatively large interface of receptor-ligand interaction typically lacking well defined pockets (unlike an enzyme target) may have further deterred researchers from exploring small molecule options (page 484, left column, paragraph 2). Sasikumar et al. discloses that the first generation of compounds (peptides) were shown to exhibit antitumor activity in mouse tumor models in 2018 (page 484, right column, see citations 30 and 31). Sasikumar et al. disclose that CA-170 is the first and only orally bioavailable small molecule checkpoint inhibitor currently in clinical development (page 493, column 2). Therefore, at the time the invention was filed (2014), only antibodies were known as therapeutic inhibitors for immune checkpoint proteins. 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues'' which, the court stated, “fails to distinguish any steroid from others having the same activity or function'' and the expression “an antibiotic penicillin'' fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “an immune checkpoint inhibitor”' does not distinguish any particular proteins, peptides, small molecules and nucleic acids from others having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
 	In the absence of structural characteristics that are shared by members of the genus of an “immune homeostatic checkpoint inhibitor”, and absence of a representative number of species to describe the genus, one of ordinary skill in the art would not consider that applicant was in possession of all immune homeostatic .

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 108, 110-113 and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Schultes et al. (WO 2008/091643A2, pub. date: 7/31/2008, IDS filed on 6/21/2019), in view of Nagato et al. (Clin. Cancer Res., Jan., 2014, 20(5): 1223-1234, IDS filed on 6/21/2019).
Schultes et al. teaches a method for treating cancer in a patient, comprising administering to the patient therapeutic effective amounts of an antibody such as an anti-B7-H1 (anti-PD-L1) antibody, an agent such as monoclonal antibody Mab-AR20.5 (a murine anti-MUC1 IgG1 antibody), and a chemotherapeutic agent, wherein the cancer is stomach cancer (gastrointestinal cancer) (page 23, last paragraph, page 27, paragraph 6, page 16, paragraph 2 and claims 1-3 and 16). The antibody may be a chimeric antibody or humanized antibody (comprising a human constant region) (page 19). 
Schultes et al. does not teach administering to the patient a TLR3 agonist such as a polyICLC.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schultes to further treat the patient with poly-IC (polyICLC) in view of Nagato. One of ordinary skill in the art would have been motivated to do so because Nagato et al. teaches that the combined administration of poly-IC and anti-PD-L1 mAb into tumor-bearing mice generated potent immune responses resulting in the complete eradication or remarkable reduction of tumor growth (abstract). One of ordinary skill in the art would have had a reasonable expectation of success because Schultes et al. teaches treating cancer using Mab-AR20.5 and anti-B7-H1 (anti-PD-L1) antibody, and Nagato et al. teaches that the combined administration of poly-IC and anti-PD-L1 mAb into tumor-bearing mice generated potent immune responses resulting in the complete eradication or remarkable reduction of tumor growth (abstract).
Although Schultes et al. does not specifically disclose that the cancer expresses MUC1, given that the antibody AR20.5 targets (binds) MUC1 expressed on cancer cells, it would have been obvious to one of ordinary skill in the art to have treated cancer which expresses MUC1.

s 108 and 110-117 are rejected under 35 U.S.C. 103 as being unpatentable over Schultes et al. (WO 2008/091643A2, pub. date: 7/31/2008, IDS filed on 6/21/2019), in view of Nagato et al. (Clin. Cancer Res., Jan., 2014, 20(5): 1223-1234, IDS filed on 6/21/2019), further in view of Korman et al. (US 2009/0055944A1, pub. date: 2/26/2009, IDS filed on 6/21/2019), and Dent et al. (US2004/0191168A1, pub. date: 9/30/2004, IDS filed on 6/21/2019).
The teachings of Schultes and Nagato have been set forth above as they apply to claims 108, 110-113 and 117. 
Schultes et al. further teaches that the antibody AR20.5 can be administered concurrently with anti-PD-L1 antibody (see claims).
Nagato et al. further teaches that the PD-L1 antibody was administered after administering poly-IC (page1224, column 2). The second dose (on day 3) of the PD-L1 antibody was given 2 days after the first dose of poly-IC (day 1).
	Schultes and Nagato et al. do not teach administering the monoclonal antibody AR20.5 one or more days before administering poly-IC and PD-L1 antibody. 
Korman et al. teaches that anti-PD-L1 antibody can be administered in combination therapy, i.e. combined with other agents such as an anti-HER2 bispecific antibody, the anti-PD-L1 antibody can be administered before, after or concurrently with other agents or can be co-administered with other known therapies, e.g., an anti-cancer therapy ([0508], [0541], [0542] and [0562]),
Dent et al. teaches that co-administration may be effected by the two agents being mixed into a single formulation, or by the two agents being administered separately but simultaneously, or separately and within a short time of each other.  For 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schultes and Nagato to treat patient according to the schedule recited in claims 114-116 in view of Nagato, Korman and Dent. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Schultes et al. teaches that the antibody AR20.5 can be administered concurrently with anti-PD-L1 antibody (see claims), Nagato et al. further teaches that the PD-L1 antibody was administered 2 days after administering poly-IC (page1224, column 2), Korman et al. teaches that anti-PD-L1 antibody can be administered before, after or concurrently with other cancer therapeutic agents including anti-HER2 bispecific antibody or can be co-administered with other known therapies, e.g., an anti-cancer therapy ([0508], [0541], [0542] and [0562]), and Dent et al. teaches that co-administration may be effected by the two agents being mixed into a single formulation, or by the two agents being administered separately but simultaneously, or separately and within a short time of each other, for example, in general the two agents are co-administered within the time range of 24-72 hours. One .   
 
16.	Claims 108 and 110-118 are rejected under 35 U.S.C. 103 as being unpatentable over Schultes et al. (WO 2008/091643A2, pub. date: 7/31/2008, IDS filed on 6/21/2019), in view of Nagato et al. (Clin. Cancer Res., Jan., 2014, 20(5): 1223-1234, IDS filed on 6/21/2019), Korman et al. (US 2009/0055944A1, pub. date: 2/26/2009, IDS filed on 6/21/2019), and Dent et al. (US2004/0191168A1, pub. date: 9/30/2004, IDS filed on 6/21/2019), further in view of Brahmer et al. (N Engl J Med, 2012, 366:2455-2465).
The teachings of Schultes, Nagato, Korman and Dent have been set forth above as they apply to claims 108 and 110-117. 

	Brahmer teaches that BMS-936559 is a high-affinity, fully human, PD-L1 specific, IgG4 monoclonal antibody that inhibits the binding of PD-L1 to both PD-1 and CD80 (page 2456, column 1, last para). Brahmer teaches that the anti-PD-L1 antibody induced durable tumor regression and prolonged stabilization of diseases in patients with various cancer (page 2463, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the anti-PD-L1 antibody BMS-9365559 to treat human patient in view of Brahmer. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Brahmer teaches that BMS-936559 is a high-affinity, fully human, PD-L1 specific, IgG4 monoclonal antibody that inhibits the binding of PD-L1 to both PD-1 and CD80 (page 2456, column 1, last para) and BMS-936559 induced durable tumor regression and prolonged stabilization of diseases in patients with various cancer (page 2463, last paragraph).

17.  Claims 108-113 and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Mollick et al. (US 2014/0370001, pub. date: 12/18/2014, effectively filed date: 6/12/2013), in view of Nagato et al. (Clin. Cancer Res., 2014, Jan, 20(5): 1223-1234, IDS filed on 6/21/2019).
Mollick et al. teaches methods for inhibiting metastasis of a solid tumor in a patient, comprising the step of administering to the patient an IgE monoclonal antibody 
Mollick et al. does not teach administering to the patient an anti-PD-L1 antibody and PolyICLC
Nagato et al. teaches a combinatorial therapy of polyinosinic-polycytidylic acid (poly-IC, Hiltonol, which is the instant polyICLC) and an anti-PD-L1 antibody for treating various cancers including lung cancer, colorectal cancer, melanoma and thymoma (abstract, page 1224, column 1, page 1232, last paragraph). Nagato et al. teaches that the combined administration of poly-IC and anti-PD-L1 mAb into tumor bearing mice generated potent immune responses resulting in the complete eradication or remarkable reduction of tumor growth (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mollick to further treat the patient with polyICLC and anti-PD-L1 antibody in view of Nagato. One of ordinary skill in the art would have been motivated to do so because Nagato et prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07. Additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect. One of ordinary skill in the art would have had a reasonable expectation of success because Nagato et al. teaches that the combined administration of poly-IC and anti-PD-L1 mAb into tumor-bearing mice generated potent immune responses resulting in the complete eradication or remarkable reduction of tumor growth (abstract).
Although Mollick et al. does not specifically disclose that the cancer expresses MUC1, given that the antibody 3C6.hIgE targets MUC1 expressed on cancer cells, it would have been obvious to one of ordinary skill in the art to treat cancer that expresses MUC1.

18.	Claims 108-117 are rejected under 35 U.S.C. 103 as being unpatentable over Mollick et al. (US 2014/0370001, pub. date: 12/18/2014, effectively filed date: 6/12/2013), in view of Nagato et al. (Clin. Cancer Res., 2014, Jan, 20(5): 1223-1234, .
The teachings of Mollick and Nagato have been set forth above as they apply to claims 108-113 and 117. 
Nagato et al. further teaches that the PD-L1 antibody was administered after administering poly-IC (page1224, column 2). The second dose (on day 3) of the PD-L1 antibody was given 2 days after the first dose of poly-IC (day 1).
	Mollick and Nagato do not teach administering the monoclonal antibody 3C6.hIgE one or more days before administering poly-IC and PD-L1 antibody. 
Korman et al. teaches that anti-PD-L1 antibody can be administered in combination therapy, i.e. combined with other agents such as an anti-HER2 bispecific antibody, the anti-PD-L1 antibody can be administered before, after or concurrently with other agents or can be co-administered with other known therapies, e.g., an anti-cancer therapy ([0508], [0541], [0542] and [0562]),
Dent et al. teaches that co-administration may be effected by the two agents being mixed into a single formulation, or by the two agents being administered separately but simultaneously, or separately and within a short time of each other.  For example, in general the two agents are co-administered within the time range of 24-72 hours.  In this case, the agents may be administered in either order, i.e. the cell cycle checkpoint abrogation agent may be administered first, or the inhibitor of a compensatory cytoprotective pathway may be administered first ([0034]).  Dent et al. teaches that more than one cell cycle checkpoint abrogation agent or more than one 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mollick and Nagato to treat patient according to the schedule recited in claims 114-116 in view of Nagato, Korman and Dent. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Nagato et al. teaches that the PD-L1 antibody can be administered 2 days after administering poly-IC (page1224, column 2), Korman et al. teaches that anti-PD-L1 antibody can be administered before, after or concurrently with other cancer therapeutic agents including anti-HER2 bispecific antibody or can be co-administered with other known therapies, e.g., an anti-cancer therapy ([0508], [0541], [0542] and [0562]), and Dent et al. teaches that co-administration may be effected by the two agents being mixed into a single formulation, or by the two agents being administered separately but simultaneously, or separately and within a short time of each other, for example, in general the two agents are co-administered within the time range of 24-72 hours. One of ordinary skill in the art would find it obvious because administration of compounds can often precede or follow the administration of another compound, as part of an optimization method. This amounts to no more than routine optimization which would be performed by one of ordinary skill in the art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is .   

19.	Claims 108-118 are rejected under 35 U.S.C. 103 as being unpatentable over Mollick et al. (US 2014/0370001, pub. date: 12/18/2014, effectively filed date: 6/12/2013), in view of Nagato et al. (Clin. Cancer Res., 2014, Jan, 20(5): 1223-1234, IDS filed on 6/21/2019), Korman et al. (US 2009/0055944A1, pub. date: 2/26/2009, IDS filed on 6/21/2019), and Dent et al. (US2004/0191168A1, pub. date: 9/30/2004, IDS filed on 6/21/2019), and further in view of Brahmer et al. (N Engl J Med, 2012, 366:2455-2465).
The teachings of Mollick, Nagato, Korman and Dent have been set forth above as they apply to claims 108 and 110-117. 
	None of Mollick, Nagato, Korman and Dent teaches that the anti-PD-L1 antibody is BMS-936559. 
	Brahmer teaches that BMS-936559 is a high-affinity, fully human, PD-L1 specific, IgG4 monoclonal antibody that inhibits the binding of PD-L1 to both PD-1 and CD80 (page 2456, column 1, last para). Brahmer teaches that the anti-PD-L1 antibody 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the anti-PD-L1 antibody BMS-9365559 to treat human patient in view of Brahmer. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Brahmer teaches that BMS-936559 is a high-affinity, fully human, PD-L1 specific, IgG4 monoclonal antibody that inhibits the binding of PD-L1 to both PD-1 and CD80 (page 2456, column 1, last para) and BMS-936559 induced durable tumor regression and prolonged stabilization of diseases in patients with various cancer (page 2463, last paragraph).

Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-9 of U.S. Patent No. 10,392,444 disclose a method for inhibiting growth of a cancer expressing MUC1 on the cancer cell surface in a patient comprising administering to said patient a therapeutic monoclonal antibody specific to MUC1, a TLR3 agonist, and an anti-PD-L1 antibody, wherein: the therapeutic monoclonal antibody specific to MUC1 is (1) monoclonal antibody AR20.5;  or (2) a monoclonal IgE antibody having a heavy chain variable region encoded by SEQ ID NO: 1 and a light chain variable region encoded by SEQ ID NO: 2;  the TLR3 agonist is polyICLC;  and the anti-PD-L1 antibody is monoclonal antibody 10F.9G2., the claims are further limited wherein said therapeutic monoclonal antibody specific to MUC1 is monoclonal antibody 3C6.hIgE, said therapeutic monoclonal antibody specific to MUC1 is a murine monoclonal antibody or a chimeric monoclonal antibody, said therapeutic monoclonal antibody specific to MUC1 has a constant region that is of human origin, said cancer is selected from the group consisting of pancreatic cancer, breast cancer, colorectal cancer, ovarian cancer, renal cancer, prostate cancer, bladder cancer, gastrointestinal cancer, lung cancer and multiple myeloma, the method comprising the steps of: a) administering a therapeutically effective amount of said therapeutic monoclonal antibody specific to MUC 1;  b) administering a therapeutically effective amount of said TLR3 agonist after step a);  and c) administering a therapeutically effective amount of said anti-PD-L1 antibody, after step b), wherein step b) is performed 1 or more days after step a), step c) is performed 1 or more days after step b). 
The amino acid sequences of SEQ ID NOs: 1 and 2 are 100% identical to instant SEQ ID NOs: 1 and 2, respectively.
Claims 1-9 of U.S. Patent No. 10,392,444 disclose every limitation of instant claims.
s 108-118 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,975,163, in view of Brahmer et al. (N Engl J Med, 2012, 366:2455-2465).
Claims 1-8 of U.S. Patent No. 10,975,163 disclose a method of treating a solid tumor, comprising administering to a subject in need thereof: (a) a therapeutically effective amount of an IgE monoclonal antibody specific to MUC1 having a heavy chain variable region encoded by SEQ ID NO:1 and a light chain variable region encoded by SEQ ID NO:2;  (b) gemcitabine;  (c) a poly (I:C);  (d) an anti-PD-L1 antibody; wherein the IgE monoclonal antibody is administered at least 30 minutes to 4 hours prior to administration of the gemcitabine;  wherein the poly (I:C) is first administered after first administration of the IgE monoclonal antibody and the gemcitabine;  wherein the poly (I:C) is administered 6 hours to 48  hours after administration of the gemcitabine;  and wherein the anti-PD-L1 antibody is first administered 6 hours to 48 hours after first administration of the poly (I:C), wherein the solid tumor's is pancreatic cancer, gastric cancer, colorectal cancer, ovarian cancer, breast cancer, or lung cancer, the poly (I:C) is administered to the subject every second day, the anti-PD-L1 antibody is administered to the subject alternatingly every second and third day, the method further comprising performing the method one additional time, two additional times, the poly (I:C) is administered to the subject every fifth day;  and the anti-PD-L1 antibody is administered to the subject alternatingly every second and third day. The amino acid sequences of SEQ ID NOs: 1 and 2 are 100% identical to instant SEQ ID NOs: 1 and 2, respectively.

	Brahmer teaches that BMS-936559 is a high-affinity, fully human, PD-L1 specific, IgG4 monoclonal antibody that inhibits the binding of PD-L1 to both PD-1 and CD80 (page 2456, column 1, last para). Brahmer teaches that the anti-PD-L1 antibody induced durable tumor regression and prolonged stabilization of diseases in patients with various cancer (page 2463, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the anti-PD-L1 antibody BMS-9365559 in the method of the patent to treat human patient in view of Brahmer. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Brahmer teaches that BMS-936559 is a high-affinity, fully human, PD-L1 specific, IgG4 monoclonal antibody that inhibits the binding of PD-L1 to both PD-1 and CD80 (page 2456, column 1, last para) and BMS-936559 induced durable tumor regression and prolonged stabilization of diseases in patients with various cancer (page 2463, last paragraph).

Conclusion
23.	No claims are allowed.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 5712720839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/           Primary Examiner, Art Unit 1643